In an action, inter alia, to recover damages for breach of contract, the defendant appeals from a judgment of the Supreme Court, Kings County (Dowd, J.), dated May 22, 2001, which, after a nonjury trial, is in favor of the plaintiff and against it in the principal sum of $38,412.
Ordered that the judgment is affirmed, with costs.
The determination of the court after a nonjury trial should not be disturbed on appeal unless it is clear that the court’s conclusion could not have been reached upon any fair interpretation of the evidence (see Thoreson v Penthouse Intl., 80 NY2d 490, 495; Astoria Fed. Sav. & Loan Assn. v Thrift Assns. Serv. Corp., 237 AD2d 475). The plaintiff commenced this action to recover a certain sum of money under several theories. While the defendant correctly contends that the court’s determination in favor of the plaintiff on its second cause of action based on an account stated was against the weight of the evidence, the court’s conclusion that the plaintiff was entitled to recover the principal sum of $38,412 on its first cause of action, alleging breach of contract, is supported by a fair interpretation of the evidence. Consequently, the court properly awarded judgment in favor of the plaintiff. Altman, J.P., Florio, H. Miller and Cozier, JJ., concur.